DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the labels are unreadable in Fig.3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, independent method claim 1 recites in its preamble “A method for determining the position of a radial acceleration sensor of a wheel of a motor vehicle” but fails to recite or conclude with a process/method step wherein the “position of a radial acceleration sensor” is measured or determined, based on the existing method/process steps, thus rendering them and their dependents indefinite.  Independent process/method claims must include/conclude the step set forth in their preambles.  Independent apparatus/device claims do not share this requirement. Claim 1 only requires the radial distance Rc to be determined, however the radial distance Rc is different from the position of a radial acceleration sensor (As shown in Fig.1, the radial acceleration sensor 14 has only one radial distance Rc, but the radial acceleration sensor 14 has a plurality of positions, for example: C1 to C4).
Claim 1 recites the limitation "the position" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the windows Wi" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the rotation" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the radial distance Rc" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the axis of rotation" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the derivative" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation Si is less than or equal to 10 Hz, and the claim also recites preferably less than 5Hz, and more preferably still equal to 1Hz which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites the limitation "the gradient" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation "the basis" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the comparison" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the derivative" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the second derivative" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the gain of a filter" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the gain of a filter" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861